UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2438



ROGER A. BEACH,

                                              Plaintiff - Appellant,

          versus


AMERICAN FAMILY PUBLISHERS, of Newark, NJ,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-98-311-5-F-2)


Submitted:   December 17, 1998         Decided:     December 30, 1998


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger A. Beach, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his

contract action. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Beach v. American

Family Publishers, No. CA-98-311-5-F-2 (E.D.N.C. Aug. 19, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2